DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions (I or II) is required under 35 U.S.C. 121. If inventions I or II is elected, then further restriction to one of the two species  is required (as further detailed in Section 2 below):
Claims 1-17, drawn to a light article, classified in CPC symbol having subclass H01L, subgroups (33/24).
Claims 18-21, drawn to methods of manufacturing a light article, classified in CPC symbol having subclass H01L, subgroup 27/15).
The inventions are distinct, each from the other because of the following reasons: 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as processes of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). 
For example, in the instant case, the product as claimed in the claim 1 can be made by another and materially different process than the step in the method claim (18) such as, forming a mask on a masked portion of the catalyst pattern while providing an exposed portion of the catalyst pattern in an absence of the mask on the exposed portion of the catalyst pattern is not required for the device claim. 
For example, in the instant case, the product as claimed in the claim 17 can be made by another and materially different process than the step in the method claim (18) such as, forming a mask on a masked portion of the catalyst pattern while providing an exposed portion of the catalyst pattern in an absence of the mask on the exposed portion of the catalyst pattern is not required for the device claim. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention
 Upon election, i.e., the Inventions I or II, applicant is further required under 35 U.S.C. 121 to elect a single one of the following disclosed species to which prosecution shall be restricted should no generic claim be finally held allowable:
Species I:  Figures 1; directed to a light article.
Species II:  Figure 3; directed to a light article.
Species III:  Figure 7; directed to a light article.
Species IV:  Figure12; directed to a light article.
Species V:  Figure13; directed to a light article.
Species IV:  Figure15; directed to a light article.

The species of different device, Species M.I-M.VI, as claimed are independent or distinct because they have been disclosed as separate embodiments and Figures, and are characterized by mutually exclusive characteristics, regarding Species M.I- M.IV, mutually exclusive features of “light article 200 includes substrate 201; truncated cuboidal fin 202 disposed on substrate 201 and including: laterally-grown nanocrystal 204 that includes longitudinal length 213 and lateral length 214 that are different; charge injection facet 208 arranged along longitudinal fin axis 205 of truncated cuboidal fin 202", as describe in (Figure [1]), for Species M.I, and features of “truncation facet 209 disposed opposing charge injection facet 208 and arranged parallel to longitudinal fin axis 205; side-injector 203 disposed on charge injection facet 208 of truncated cuboidal fin 202 and that provides electrons 222 to active layer 217”, as describe in (Figure [3]), for Species M.II, and features of “light article 200 includes side-injection drain electrode 218 disposed on side-injector 203; side-injection source electrode 226 disposed on as describe in (Figure [7]), for Species M.III, features of “a light article that includes a laterally grown nanocrystal (1) that is facet-specifically passivated with a dielectric layer (2) to receive a metal electrode (3) for charge injection to side facet of the nanocrystal where the nanocrystal has a predictable orientation. As described below, a charge injection area on the nanocrystal side facet can be increased to several square microns proportional to the length (L) and height (H) of the nanocrystal, increasing injection efficiency and reducing junction heating. Additionally, without high-resolution lithography nanocrystals, with sub-200 nm dimension are formed that are electrically-addressable at very large scales”, as describe in (Figure [12]), for Species M.IV, and features of “To enable using microscale catalyst patterns for creating device quality nanocrystals, we impose control mechanisms to minimize the undesired growth kinetics affecting directionality of the nanocrystals. As shown, these fabrication strategies achieve control to electrically charge 1, 2, or a few nanocrystals per site on a large scale. In FIG. 13d, the scrambling of the lateral nanocrystals at the early stage of the growth is suppressed by reducing the number of free-standing nanowires via masking part of the Au catalyst patterns using a as describe in (Figure [13]), for Species M.V, and features of “The fin LED architecture shown in FIG. 15a includes a lateral ZnO nanofin (1) epitaxially grown on p-GaN. The fins are grown via an Au-catalyzed vapor-liquid-solid (VLS)-growth process that is directed on the surface, where the Au nanodroplets formed at the periphery of the catalyst pattern nucleate the nanofins (FIG. 15b). On c-GaN, ZnO fin grows upright in the direction and laterally in the m-direction. A ZnO fin could have one or two large non-polar (1120) side facets. Fabrication of the fins is completed by connecting n-type fins to the n-metal electrodes. We used a "facet-selective contact" method (FIG. 15c-d) in which one of the fin side facets is first passivated with a dielectric layer (2), deposited at an angle (FIG. 15d). The other non-polar side facet remains accessible to receive the n-contact metal electrode (3). The design provides large-area low-resistance contacts. The side-facet selective contact also results in facile formation of clean metal-semiconductor interfaces as shown in the cross-section of FIG. 15f” as describe in (Figure [15]), for Species M.VI.  Therefore, the Species M.I-M.IV are independent or distinct, reciting mutually exclusive 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is 
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a)
Applicant is required under 35 U.S.C. 121 to elect a single disclosed inventions, either Inventions II or one of the species , described in Section 2, from Inventions I, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/MOIN M RAHMAN/Primary Examiner, Art Unit 2898